EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sunwoo Lee on 03/23/2022.
The application has been amended as follows: 
1. (Currently Amended) A light-emitting display device comprising:
a display panel including a high-potential power voltage line, a low-potential power voltage line and a plurality of pixels each including a driving transistor and an organic light-emitting diode; 
a timing controller configured to: 
generate N (N being a natural number) sensing images depending on a size of accumulated image data obtained by accumulating image data for each pixel, wherein each sensing image is an image formed by selecting only pixels corresponding to a constant degradation level in degradation level distribution of the entire display panel;
display at least one sensing image of the N sensing images on the display panel, and 
obtain an amount of degradation of organic light-emitting diodes in a sensing mode; and 
a degradation sensing unit configured: 
to estimate the amount of degradation of the organic light-emitting diodes by sensing an electrical physical quantity for each panel or for each region in a panel in a state in which the at least one sensing image is displayed on the display panel, and 
to provide the amount of degradation of the organic light-emitting diodes to the timing controller.

8. (Currently Amended) The light-emitting display device of claim 4, wherein the alignment unit aligns the accumulated image data 

12. (Currently Amended) A method of sensing degradation of a light-emitting display device, the method comprising: 
accumulating image data for each pixel; 
generating N (N being a natural number) sensing images by aligning pixels in order of size of the accumulated image data and selecting a predetermined number of pixels as one image, wherein each sensing image is an image formed by selecting only pixels corresponding to a constant degradation level in degradation level distribution of the entire display panel; 
displaying at least one sensing image among the N sensing images on a display panel; and 
estimating an amount of degradation of organic light-emitting diodes by sensing an electrical physical quantity for each panel or for each region in a panel in a state in which the at least one sensing image is displayed on the display panel.
All other claims remain as presented on 06/09/2021.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Fig. 13 is disclosed as being prior art, as such, figure 13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: while prior art was found to teach generating N sensing images by aligning pixels in order of size of the accumulated image data and selecting a predetermined number of pixels as one image, the prior art fails to teach or suggest wherein each sensing image is an image formed by selecting only pixels corresponding to a constant degradation level in degradation level distribution of the entire display panel. As such, the claims are found to be novel and non-obvious in view of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The following is a non-exhaustive list of prior art found to be most relevant:
	a. Han et al., US 2016/0343302 A1, hereinafter “Han”, teaches generating N sensing images by aligning pixels in order of size of the accumulated image data and selecting a predetermined number of pixels as one image (see ¶ 48-52 and fig. 3). Han, however, fails to teach that each sensing image is an image formed by selecting only pixels corresponding to a constant degradation level in degradation level distribution of the entire display panel.
	b. Zhuang et al., US 2018/0268752 A1, hereinafter “Zhuang”, teaches accumulating of pixel degradation (fig. 5, element 514) and updating a compensation mask which is an image created based on the accumulated data. However, Zhuang fails to teach further details regarding such an image as claimed.
	c. Hwang et al., US 2016/0133172 A1, hereinafter “Hwang”, teaches a similar degradation determination and compensation process (see ¶ 131-136). Hwang, however, fails to teach the limitations as required by the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621